IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30967
                          Summary Calendar



                          EMANUEL JULIEN,

                                             Petitioner-Appellant,

                               VERSUS

          BURL CAIN, Warden, Louisiana State Penitentiary,

                                             Respondent-Appellee.

                        --------------------
            Appeal from the United States District Court
               for the Eastern District of Louisiana
                         USDC No.99-CV-41-K
                        --------------------
                           August 23, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Emanuel Julien, Louisiana inmate # 110718, appeals the denial

of his petition for habeas corpus relief pursuant to 28 U.S.C.

§ 2254.     Julien argues that he was constructively denied the

effective assistance of appellate counsel because his lawyer did

not argue that the trial court erred when it admitted evidence of

an extraneous offense.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No.99-30967
                               -2-

     The record does not show that Julian was in effect denied any

meaningful assistance at all. Childress v. Johnson, 103 F.3d 1221,

1229 (5th Cir. 1997).     Julien’s appellate counsel raised two

appellate issues, one of which was initially successful inasmuch as

the appellate court remanded the case for resentencing.   See Sharp

v. Puckett, 930 F.2d 450, 451-52 (5th Cir. 1991). Moreover, Julien

has not demonstrated that the error complained of resulted in

prejudice under Strickland v. Washington, 466 U.S. 668, 689-94

(1984).   Jackson v. Johnson, 150 F.3d 520, 525 (5th Cir. 1998);

Bagley v. Collins, 1 F.3d 378, 380 (5th Cir. 1993).

     The judgment of the district court is AFFIRMED.